UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7990


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLINTON MITCHELL, III,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:97-cr-00057-BR-1)


Submitted:    December 17, 2009            Decided:   December 31, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clinton Mitchell, III, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Clinton    Mitchell,     III,    appeals    the      district    court’s

order   denying   his     motion    for    reduction    of     sentence      under    18

U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find    no   reversible    error.         Accordingly,       we   affirm     for     the

reasons stated by the district court.                   See United States v.

Mitchell, No. 7:97-cr-00057-BR-1 (E.D.N.C. filed Oct. 14, 2009 &

entered Oct. 15, 2009).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the   court    and    argument       would   not     aid     the

decisional process.

                                                                             AFFIRMED




                                          2